DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 4/29/2020.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/29/2020 has been considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 16 recite the limitation "…in such a way as to tend to reduce distance correlation…" However, the language “tend to” is unclear and ambiguous language and results in the claims being indefinite.  

Claims 2 and 9 are also rejected as being indefinite for the same reason as set forth above due to the language in each of claims 2 and 9 that recites “tends to.”

Claims 2-7, 9-15, and 17-20 are rejected by virtue of being dependent on claims 1, 8, and 16, respectively. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-12, 15-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 8, and 16 are directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. The steps of minimizing a loss function (or maximizing an objective function) in a way to reduce distance correlation between raw data and activation outputs amount to the judicial exception of an abstract idea since they can be performed completely in the human mind / are directed towards mathematical concepts, mathematical formulas/equations, and mathematical calculations. More specifically, and to identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and to explain why it is considered an exception, the steps of minimizing a loss function (or maximizing an objective function) in a way to reduce distance correlation between raw data and activation outputs amount to collecting and comparing information and performing mathematical calculations (and that too which can be done mentally or by using a pen and paper), which courts have taken as being directed towards an abstract idea.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 2-4, 7, 9-12, 15, and 19-20 are rejected for the same reasons as set forth above due to each of these claims being able to be performed by a human mentally, by using a pen and paper, or being directed towards mathematical concepts, mathematical formulas/equations, and mathematical calculations and, thus, are non-statutory due to being directed to abstract ideas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuga (USPAN 2005/0283450) in view of Frey (USPAN 2018/0107927).
Consider claim 1, Matsuga discloses a method comprising training a distributed neural network (see figure 3 (reproduced below for convenience) and claim 10) in such a way as to tend to reduce distance correlation between raw data and activation outputs of an intermediate layer of the network (see figure 3 and claims 5 and 10: learning which decreases correlation between an operation element output of the added processing module and operation element outputs of remaining processing modules of the same layer level).

    PNG
    media_image1.png
    615
    563
    media_image1.png
    Greyscale

Matsuga does not specifically disclose minimizing a loss function.
Frey teaches minimizing a loss function (see paragraph 115: decrease a loss function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuga and combine it with the noted teachings of Frey. The motivation to combine these references is to provide a method that uses additional conservation information to increase performance and accuracy (see paragraph 6 of Frey).

Consider claim 8, Matsuga discloses a method comprising training a distributed neural network (see figure 3 (reproduced below for convenience) and claim 10) in such a way as to tend to reduce distance correlation between (a) one or more specific features of raw data and (b) activation outputs of an intermediate layer of the network (see figure 3 and claims 5 and 10: learning which decreases correlation between an operation element output of the added processing module and operation element outputs of remaining processing modules of the same layer level).

    PNG
    media_image1.png
    615
    563
    media_image1.png
    Greyscale

Matsuga does not specifically disclose minimizing a loss function.
Frey teaches minimizing a loss function (see paragraph 115: decrease a loss function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuga and combine it with the noted teachings of Frey. The motivation to combine these references is to provide a method that uses additional conservation information to increase performance and accuracy (see paragraph 6 of Frey).

Consider claim 10, Matsuga discloses training is on all of the raw data (see figure 3 and paragraphs 173-195).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuga (USPAN 2005/0283450) in view of Frey (USPAN 2018/0107927) and Graunke (USPAN 2012/0076296).
Consider claims 2 and 9, although Matsuga in view of Frey disclose reducing the distance correlation between raw data and activation outputs (see above), Matsuga in view of Frey do not specifically disclose reducing invertibility of the data.
Graunke teaches reducing invertibility of data (see paragraph 19: minimizing the invertibility of a portion of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuga in view of Frey and combine it with the noted teachings of Graunke. The motivation to combine these references is to provide a method for a high-bandwidth stream cipher (see paragraph 1 of Graunke).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuga (USPAN 2005/0283450) in view of Frey (USPAN 2018/0107927) and Suzuki (USPAN 2011/0060708)
Consider claims 3 and 11, although Matsuga in view of Frey disclose a loss function that reduces distance correlation (see above), Matsuga in view of Frey do not specifically disclose that the loss function is a sum of a weighted distance correlation and a weighted categorical cross entropy.
Suzuki teaches a function that is a sum of a weighted distance correlation and a weighted categorical cross entropy (see paragraphs 1065-1077 and claim 2, wherein disclosed is said function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuga in view of Frey and combine it with the noted teachings of Suzuki. The motivation to combine these references is to provide an information processing method which enables a learning model having a suitable scale to be obtained as to a modeling object (see paragraph 2 of Suzuki).

Allowable Subject Matter
Claims 16-20 are allowed, subject to correction of the noted 101 and 112 rejections.
 	The closest prior art consists of the references of Matsuga and Frey (see above).
 	However, claim 16 recites that the objective function is equal to a first term minus a second term, the first term is equal to distance correlation between the activation outputs and the labels for the raw data, and the second term is equal to distance correlation between the activation outputs and the raw data, which Matsuga and Frey do not disclose or suggest.
 	Thus, claim 16 is allowed over the closest prior art references of Matsuga and Frey.
 	Claims 17-20 are allowed by virtue of being dependent on claim 16.
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412